Citation Nr: 0019366	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1976 to February 
1979 and from December 1989 to August 1996, with 
approximately ten and half years of other unverified active 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  In a February 1997 rating decision, service connection 
for depression was denied on the basis that there was no 
evidence of a current depressive disorder.

2.  The additional evidence added to the record since the 
February 1997 rating decision, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered to fairly decide the merits of the claim 
of entitlement to service connection for a psychiatric 
disorder, to include depression.

3.  There is competent evidence that the veteran currently 
has a psychiatric disorder and that it is related to active 
service.


CONCLUSIONS OF LAW

1.  The February 1997 decision of the RO denying the claim of 
entitlement to service connection for depression is final.  
38 U.S.C. § 7105 (1994); 38 C.F.R. § 20.1103 (1996).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder, to include depression.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
psychiatric disorder, to include depression, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an unappealed February 1997 rating decision, the RO denied 
service connection for depression on the basis that there was 
no evidence of a depressive disorder.  The evidence of record 
included service medical records.  In a separation report of 
medical history, that was initially dated August 22, 1996, 
but the amended to reflect the date July 22, 1996, the 
veteran denied that he had frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  The date of the separation 
examination report was similarly amended and it reflects that 
the veteran's psychiatric status was normal.  Other service 
medical records in the file at the time of the prior rating 
decision reveal that on August 23, 1996, about a week prior 
to the veteran's separation from active service, it was noted 
that he had been hospitalized at a psychiatric inpatient ward 
from August 12, 1996, to August 20, 1996, following suicidal 
ideation and depressive symptoms.  Mental status examination 
revealed no evidence of psychosis or psychomotor agitation or 
retardation.  The veteran adamantly denied any suicidal 
ideation, intentions, or plans.  The assessment was the 
veteran's condition was much improved.  On August 26, 1996, 
it was noted that the veteran did not have any psychiatric 
conditions that would warrant a Medical Board, and he was 
considered fit for retirement.  

The evidence received since the February 1997 rating decision 
includes additional service medical records and 1998 VA 
medical records.  The only additional service medical records 
are records from the Wilford Hall Medical Center.  Those 
records reveal that the principal diagnosis on a record of 
inpatient treatment was major depressive disorder, only 
episode, moderate degree.  In the narrative summary, the 
admission diagnoses were (1) rule out major depressive 
disorder, and (2) an adjustment disorder with major 
depressive episode.  It was also noted that alcohol abuse was 
suspected.  The discharge diagnoses were (1) major depressive 
disorder, and (2) rule out dysthymia.
 
VA medical records reveal that, on April 7, 1998, the veteran 
reported that he had been depressed in service.  The 
assessment was rule out major depression, not suicidal or 
homicidal.  During hospitalization later that month, the 
diagnoses were depression and dysthymia.  On May 6, 1998, the 
veteran reported that he had not dealt adequately with his 
mother's death in 1996.  He indicated that he had felt bad 
for the past four or five years.  The diagnostic impressions 
were major depressive disorder, severe, recurrent episodes 
without psychotic features; and dysthymia.  The veteran was 
then hospitalized and discharged on June 1, 1998.  In the 
discharge summary, it was noted that the veteran reported 
that he first had treatment in August 1996 for depressed mood 
and suicidal ideation, that Zoloft was prescribed at that 
time, and that he did not receive any follow-up treatment 
until he was treated at a VA medical center in Virginia.  He 
also indicated that he had been depressed for the past five 
years.  The discharge diagnoses were major depressive 
disorder versus bipolar disorder, and ethanol abuse.  

VA treatment records show that, on June 30, 1998, the veteran 
reported that he thought his depression was related to 
marital problems and a post-service adjustment.  In a July 
20, 1998, progress note, it was noted that the veteran's 
mother had died in 1993.  He reported that he felt that his 
depression in service was work-related, but that his post-
service depression was caused by marital, financial, and job-
related stress.  On August 21, 1998, the veteran underwent a 
psychological evaluation.  He reported that he had a history 
of suicidal ideation and attempts episodically since 1992.  
He also indicated that he began to have serious urges toward 
suicide in 1993 after his mother died.  It was noted that the 
diagnostic categories to consider were recurrent major 
depression and bipolar disorder.  On September 15, 1998, the 
veteran underwent another evaluation.  He reported that he 
attempted to commit suicide in 1996 during service.  It was 
noted that he had episodic suicidal ideation and had made 
several attempts.  It was also noted that he had a history of 
occupational difficulties beginning in 1992 and that he had 
been able to complete twenty years of military service only 
because of a very understanding officer's help.  The 
diagnoses were recurrent major depression and rule out 
bipolar disorder.  

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C. § 7105 (1994); 
38 C.F.R. § 20.1103 (1996).  Once a denial of a claim of 
service connection has become final, it cannot subsequently 
be reopened unless new and material evidence has been 
presented.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Analysis

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  Accordingly, the veteran needs to 
present evidence that he has a current psychiatric disorder.

The additional service medical records showing diagnoses of 
major depressive disorder and rule out dysthymia, along with 
the 1998 VA medical records showing that the veteran has a 
current psychiatric disorder diagnosed as major depressive 
disorder are so significant that they must be considered to 
fairly decide the merits of the veteran's claim.  Therefore, 
the veteran has submitted new and material evidence, and the 
claim of entitlement to service connection for a psychiatric 
disorder, to include depression, is reopened
 
Well-grounded Determination

Under current jurisprudence, once new and material evidence 
has been submitted, the next question is whether the 
appellant has presented evidence of a well-grounded claim.  
Winters v. West, 12 Vet. App. 203 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was noted during service or during 
the presumption period.  Id. at 496-97.  However, medical 
evidence of noting is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Service medical records reveal that major depressive disorder 
was diagnosed during the August 1996 hospitalization.  In 
1998, major depressive disorder was again diagnosed and it 
was noted that it was recurrent in nature.  The Board finds 
this evidence sufficient to link the post-service disorder to 
service.  Accordingly, the claim for service connection for a 
psychiatric disorder, to include depression, is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  King, 5 Vet. App. at 21.

ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include depression, is reopened.

The claim of entitlement to service connection for a 
psychiatric disorder, to include depression, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

When a well-grounded claim has been submitted, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Additional development is necessary.  In particular, the 
actual treatment records from the August 1996 hospitalization 
at the Wilford Hall Medical Center have not been obtained.  
There is inconsistent information about when the veteran's 
mother died, an event that the veteran reported as having 
caused his depression.  Also, a VA psychiatric examination is 
necessary and any additional VA medical records need to be 
obtained.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his psychiatric disorder since November 
1998.  The RO should then obtain his 
medical records, to include any 
additional records from the Corpus 
Christi, Texas, VA Satellite Outpatient 
Clinic.

3.  The RO should try to obtain from the 
National Personnel Records Center and 
Wilford Hall Medical Center at Lackland 
Air Force Base in Texas the actual in-
patient treatment records for the 
veteran's psychiatric hospitalization 
from August 12, 1996, to August 20, 1996.  

4.  After all of the above has been 
completed to the extent possible and the 
additional evidence associated with the 
claim folder, the veteran should be 
examined by a VA psychiatrist (board 
certified, if available).  The claims 
file, including all additional evidence 
obtained, and copy of this remand, must 
be provided to the psychiatrist for 
review prior to examination, the receipt 
of which should be acknowledged in the 
examination report. 

The veteran's history should be obtained.  
After examining the veteran and reviewing 
the claims folder, specifically to 
include the service medical records, 
service separation examination report, 
and early post-service evidence, the 
examiner should provide an opinion as to 
the (1) correct diagnoses of any 
psychiatric disorders now present; (2) 
the likelihood (i.e., more likely, less 
likely, or equally likely as not) that 
any current psychiatric disorder had its 
onset during or is otherwise related to 
active service, including the August 1996 
hospitalization - the records of which 
are in the claims file but not in the 
envelopes with the service medical 
records.  The basis of the opinion must 
be provided, with reference to the 
evidence supporting the opinion.  
Speculation should be avoided.  It is 
essential that the entire claims folder, 
including the service medical records be 
reviewed by the examiner.

5.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, it should be 
amended by the examiner so that the case 
will not have to be remanded again.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate de 
novo the claim of service connection for 
a psychiatric disorder, to include 
depression.  Consideration should be 
given to all applicable law and 
regulations including 38 C.F.R. § 3.102, 
as applicable.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 



